                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JASON QUINN ADAMS                                                                PLAINTIFF


v.                              Case No. 4:19-cv-00764-LPR


FAULKNER COUNTY DETENTION CENTER, et al.                                      DEFENDANTS


                                        JUDGMENT

       Consistent with the Order that was entered on March 19, 2020, it is considered, ordered,

and adjudged that this case is hereby DISMISSED without prejudice.

       IT IS SO ADJUDGED this 19th day of March 2020.



                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
